ORIGINAL                                                      11/09/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 22-0005


                                        PR 22-0005


IN RE THE MOTION OF DEVON T. MONGELUZZI FOR
ADMISSION TO THE BAR OF THE STATE OF                                ORDER
MONTANA



      Devon T. Mongeluzzi has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Mongeluzzi has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Devon T. Mongeluzzi may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this c r         day of November, 2022.



                                                             Chief Justice




     FILED
      NOV 0 9 2022
    Bowel, C      , „30ci
      < of     wet   Court
     S.gste L. Mo, ana
    (94 Al JUL.
        Justices




2